                        IN THE UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                                 SOUTHERN DIVISION
                                   No. 7:18-cv-120-BO

RAQUA Y EDDIE,                                         )
                                                       )
                 Plaintiff,                            )
                                                       )
V.                                                     )               ORDER
                                                       )
CITY OF WHITEVILLE and J. ATKINSON,                    )
individually and officially, CARL TON                  )
WILLIAMSON, individually and officially,               )
and CLAY COLLIER, individually.                        )
                                                       )
                 Defendants.                           )



       This matter is before the Court on defendants ' motions for summary judgment [DE 56, 59]

and plaintiffs motion for an extension [DE 67] . Plaintiffs motion [DE 67] is GRANTED . The

summary judgment motion filed by Collier and Williamson [DE 56] is DENIED WITHOUT

PREJUDICE. The summary judgment motion filed by Atkinson and the City of Whiteville [DE

59] is DENIED with respect to Counts One through Three and DENIED WITHOUT PREJUDICE

on Count Four.

                                          BACKGROUND

       Plaintiff was involved in a fight outside a bar in Whiteville, North Carolina. J. Atkinson,

who at the time was a Whiteville police officer, witnessed the fight, radioed for help, and moved

in to arrest plaintiff, commanding him to stop fighting . Plaintiff heard Atkinson ' s order, recognized

him as a police officer, stopped fighting , and understood he was going to be arrested.

       The parties offer divergent accounts of what happened next. Plaintiff claims that Atkinson

rushed him at full speed, immediately wrapped his arm around plaintiffs neck, and after a
momentary struggle in which plaintiff pulled away in an attempt to maintain his balance, Atkinson

swept plaintiff to the ground, breaking his leg. Atkinson claims that he went to handcuff plaintiff,

who ignored his orders and resisted arrest. After plaintiff's repeated attempts to pull his arms away,

the two ended up on the ground and plaintiff was arrested. At some point, plaintiff's leg was

broken.

        Following the incident, in 20 17, plaintiff was charged with simple assault, resisting,

obstructing and delaying a police officer, and possession of marijuana. After the charges were

filed , but before trial , Atkinson left the Whiteville Police Department to take a law enforcement

position elsewhere. When the charges against plaintiff were called for trial , Atkinson did not

appear, and the charges were dismissed.

        Plaintiff then filed this lawsuit in May 2018 in the Superior Court of Columbus County,

North Carolina, seeking damages for the allegedly excessive physical force Atkinson used while

arresting him in November 2016. Defendants removed to this Court.

        Clay Collier and Carlton Williamson are lawyers for Atkinson and the City of Whiteville.

After plaintiff filed this lawsuit, Collier and Wi lliamson met with Jon David, the District Attorney

for Columbus County. Fol lowing their meeting, Mr. David made the decision to prosecute plaintiff

with refi led criminal charges. Plaintiff was served with the refiled charges on January 5, 2019 and

tried before a North Carolina state judge on February 7, 2019. Plaintiff was convicted of resisting

an officer. Plaintiff has appealed for a de novo trial in state superior court.

        Plaintiff then moved to amend his comp laint to add Collier and Williamson as defendants

and to include an abuse of process claim against all four defendants. Plaintiff alleges that

defendants lobbied to have the criminal charges reinstated as leverage over plaintiff in this civi l

suit. The Court granted plaintiff's motion to amend in Apri l 2019.



                                                   2
        Plaintiffs amended complaint brings the following claims: (1) assault and battery against

Atkinson in both his individual and official capacities; (2) negligence against Atkinson in his

official capacity ; (3) excessive fo rce, in violation of the Fourth Amendment, brought pursuant to

42 U.S.C. § 1983 against Atkinson in his individual capacity; and (4) abuse of process against all

of the defendants. The abuse of process claim is brought against the City of Whiteville, Atkinson,

and Wi lliamson in their official capacities and Williamson and Collier in their individual

capacities.

        Discovery ended on September 18 , 20 19. On October 18, 2019, all four defendants moved

for summary judgment. DE 56, 59. The motions are ripe of disposition.

                                           DISCUSSION

        A motion for summary judgment may not be granted unless there are no genuine issues of

material fact for trial and the movant is entitled to judgment as a matter of law. Fed. R. Civ. P.

56(a) . The moving party bears the initial burden of demonstrating the absence of a genuine issue

of material fact. Celotex Corp. v. Catrett, 477 U.S . 317, 323 (1986). In determining whether a

genuine issue of material fact exists for trial , a court must view the evidence and the inferences in

the li ght most favorab le to the nonmoving party. Scott v. Harris , 550 U.S. 372, 378 (2007).

However, "[t]he mere existence of a scintilla of evidence" in support of the nonmoving party ' s

position is not sufficient to defeat a motion for summary judgment. Anderson v. Liberty Lobby,

Inc., 477 U.S. 242 , 252 (1986). "A dispute is genuine if a reasonable jury could return a verdict

for the nonmoving party .. . and [a] fact is material if it might affect the outcome of the suit under

the governing law." Libertarian Party of Virginia v. Judd, 718 F.3d 308,313 (4th Cir. 2013)

(internal quotations and citations omitted).




                                                  3
I.      Counts One through Three

        The evidence marshalled by the parties largely consists of Atkinson's and plaintiffs

dueling depositions. From these, it is clear there is no dispute as to the fo llowing facts. On

November 5, 2016, just after midnight, plaintiff was a patron at Ivy 's, a bar and restaurant in

Whitevi lle, North Carolina. Plaintiff stepped outside, where he encountered another patron with

whom he had a prior personal dispute. The two started physically fighting. Plaintiff quickly got

the upper hand in the fight and was punching his opponent- who had fallen to his knees and was

covering his head- from above. Atkinson was near Ivy ' s at that time and observed the fight. He

reported the incident on his radio and exited his patrol car to approach. As Atkinson approached

the fight, he yelled "stop. " The parties agree that plaintiff heard Atkinson, stopped fighting ,

recognized Atkinson as a police officer, and understood that he was going to be arrested. DE 60,

14; DE 6914. There is a genuine dispute of fact as to what fo llowed.

        At his deposition, plaintiff testified that he turned and faced Atkinson, holding his hands

up, palms showing, to allow Atki nson to arrest him . Eddie Dep. at 125- 26, DE 58-5. Plaintiff

testified that Atkinson ran at him full speed. Id. at 134. Plaintiff testified that Atkinson grabbed

his left arm, ripped it down , then wrapped his arm around plaintiffs neck . Id. at 131-35. The

force fro m Atkinson ' s maneuver caused plaintiff to begin to fall backwards, in response to which

plaintiff jerked hi s left arm away from Atkinson in an attempt to catch his balance. Id. at 135 .

Atkinson, who maintained his arm around plaintiffs neck, then swept plaintiff to the ground. Id.

at 140-42. Atkinson was then on plaintiff s back, say ing "stop resi sting," while attempting to put

handcuffs on him. Id. at 143 . Plaintiff testified that Atkinson gave no additional warnings or

commands between his initial warning to "stop" and when plaintiff was subsequentl y brought to

the ground. Id. at 144. Plaintiff testified that he did not resist whi le on the ground . Id. at 145.



                                                    4
        Sergeant Brisson, who arrived at the scene within seconds and witnessed the arrest after

plaintiff and Atkinson fell on the ground, was also deposed. She testified that when she pulled up

to the scene, she saw Atkinson laying on his side behind plaintiff, contro lling plaintiff, with his

arm around plaintiffs neck area. Brisson Dep. at 13- 14, DE 59-3 .

        Plaintiff also gave a recorded statement to a Lt. Jackson at the hospital soon after the arrest.

This statement is largely consistent with his deposition . See Eddie Statement, DE 60-4. Plaintiff

stated that Atkinson started choking him immediately upon arriving at the scene to make the arrest.

Id. at 2, 4. Plaintiff stated that he objected to how aggressively Atkinson handled him, particularly

being choked, and so he tried to separate himself from Atkinson-then Atkinson slammed him to

the ground. Id. Plaintiff stated he did not struggle while on the ground . Id. at 5.

        Atkinson ' s deposition testimony gives a different account. Atkinson testified that as he

approached the scene, plaintiff had his hands down, palms facing towards Atkinson. Atkinson

Dep. at 38 , DE 58-2. Atkinson ordered plaintiff to turn around and place hi s arms behind his

back. Id. Plaintiff did not comply. Id. At that point, Atkinson grabbed plaintiffs left wrist. Id.

Plaintiff pulled away , but Atkinson was able to grasp plaintiffs coat sleeve. Id. The two did a

"couple of 360s" wi th Atkinson grasping plaintiffs coat sleeve. Id. Atkinson attempted an arm

bar takedown but could not execute it. Id. at 38- 39 . Then, in an attempt to gain control of

plaintiff, Atkinson "bear hugged" him. Id. In the process, the two fell to the ground. Id. Atkinson

testifi ed that plaintiff continued to resist arrest whi le on the ground. Id. at 39-40 .

        Atkinson submitted an affidavit which is consistent with hi s deposition . DE 74-1.




                                                     5
   a. § 1983

       P laintiff brings a Fourth Amendment excessive force claim against Atkinson in his

individual capacity. Atkinson argues he is entitled summary judgment because he is protected by

qualified immunity and did not use excessive force.

       In assessing qualified immunity, courts employ a two-part test that "asks first whether a

constitutional violation occurred and second whether the right violated was clearly established."

Melgar v. Greene, 593 F.3d 348,353 (4th Cir. 2010) (citing Saucier v. Katz, 533 U.S. 194

(2001 )). A court may exercise its discretion to decide which prong of the analysis to consider

first. Pearson v. Callahan, 555 U.S. 223, 236 (2009).

       Addressing the second prong of the test first, it was clearly established at the time of the

incident that the force employed to effectuate an arrest must be objectively reasonable under the

circumstances. Graham v. Connor, 490 U.S. 386,388 (1989); Jones v. Buchanan , 325 F.3d 520,

531 (4th Cir. 2003); Rowland v. Perry, 4 1 F.3 d 167, 172-73 (4th Cir. 1994).

       The issue, then, is whether the force Atkinson used to arrest plaintiff was objectively

unreasonable under the circumstances. Where a defense of qualified immunity has been raised,

viewing the facts and drawi ng the reasonable infere nces in the light most favorable to the

plaintiff generally means adopting the plaintiffs version of the facts. Jko v. Shreve, 535 F.3d

225,230 (4th Cir. 2008); Jon es, 325 F.3 d at 523.

       " [O]bjective reasonableness turns on the facts and circumstances of each particular case."

Kingsley v. Hendrickson, 135 S. Ct. 2466, 2473 (20 15). T hi s determination must be made "from

the perspective of a reasonab le officer on the scene, including what the officer knew at the

time[.]" Id. Some of the factors that bear on reasonabl eness are the relationship between the




                                                 6
force needed and the force used , the extent of plaintiffs injury, the officer's effort to temper or

limit the amount of force, and the security problem and threat perceived by the officer. Id.

        Viewing the evidence in the light most favorable to plaintiff, the Court finds that the

fo rce employed by Atkinson was objectively unreasonable under the circumstances. This

evidence shows that as Atkinson approached, p laintiff raised his hands in the air, palms out,

signaling that he was submitting to Atkinson's authority and was ready to be arrested. But even

after plaintiff positioned himself as described, Atkinson made physical contact with plaintiff at

fu ll speed and twisted plaintiff into a position where his arm was around plaintiffs neck. Then,

with his arm still around plaintiffs neck, Atkinson swept plaintiffs legs out from under him,

bringing him to the ground, and breaking his right leg.

        Plaintiffs crime of battery was unquestionabl y serious. But it is objectively unreasonable

for an officer to seize the neck of an individual who has heeded the officer's warning to "stop"

and has presented his body in a submi ssive posture. Moreover, the evidence shows no additional

efforts by Atkinson to temper the amount of force.

        Atkinson repeatedly points to the fact that plaintiff snatched his arm away after initial

contact and that there is no evidence that Atkinson viewed this as anything other than an attempt

to resist being handcuffed. But this argument asks the Court to do what Rowland rejected,

specificall y, to analyze each instance of force as a separate incident instead of viewing the full

context. 41 F .3d at 173. Plaintiffs instinctive reaction of self-preservation to disproportional

force does not negate hi s claim. Id. at 174.

        In his deposition, District Attorney David testified that there had been two previous

homicides involving patrons oflvy's, and that, because it turned into a nightclub after hours, the

police were especially nervous about reported incidents at Ivy 's. DE 58-4. Atkinson was aware



                                                  7
of at least one of the homicides. DE 58-2 at 33. But nothing in the evidence suggests that

plaintiff had any connection to the homicides. Knowledge of the prior homicides does not give

Atkinson license to use the degree of force emp loyed on an arrestee who had submitted to his

authority.

        Given the evidence, it is clear that genuine issues of material fact exist and Atkinson is

not entitled to summary judgment as a matter of law.

    b. Negligence; Assault & Battery

        The Court has determined that the federal excessive force claim survives summary

judgment. Therefore, the state-law claims of negligence and assault and battery survive as well.

Rowland, 41 F.3d at 174.

        Plaintiff's claim for assault and battery is brought against Atkinson in both his individual

and official capacities. His negligence claim is brought against Atkinson in his official capacity

only. The official capacity claims are, in effect, respondeat superior claims against the City of

Whitevi lle. Thompson v. Town of Dallas, 142 N.C . App. 65 1, 654 (2001) (" [A] public officer

sued in his official capacity is simp ly another way of suing the public entity of which the officer

is an agent. "). The City of Whitevi lle has waived its governmental immunity pursuant to N.C.

Gen. Stat. Ann . § 160A-485 through its participation in the Interlocal Risk Finance Fund of

North Carolina (IRFFNC) and is therefore not immune from suit for plaintiff's official capacity

claims. DE 66-7, 66-8 , 66-9; Thompson, 142 N.C . App . at 655. In addition, the evidence, when

viewed in the light most favorable to plaintiff, defeats Atkinson ' s public official immunity for

plaintiff's individual capacity assault and battery claim . Thompson , 142 N .C. App . at 656.




                                                  8
II.    Count Four

       Plaintiff brings an abuse of process claim against all four defendants for the reinstatement

of previously dismissed charges, which he contends were reinstated in order to gain leverage

over him in th is civil proceeding. As of November 20 19, when he filed hi s response brief to

defendants ' summary judgment motions, plaintiff was appealing for a de novo trial in state

superior court. Given the posture of the charges, the Court is not in a position to rule on

defendants ' motions on the abuse of process claim. As to Count Four, defendants ' motions for

summary judgment are denied without prejudice.

                                         CONCLUSION

       For the above reasons, the motion for summary judgment filed by Atkinson and the City

of Whiteville [DE 59] is DE IED w ith respect to Counts One through Three and DENIED

WITHOUT PREJUDICE with respect to Count Four. The summary judgment motion filed by

Collier and Williamson [DE 56] is DENIED WITHOUT PREJUDICE. Plaintiffs extension

motion [DE 67] is GRANTED .


SO ORDERED, this       /rt)   day of March, 2020.




                                              T~YLEW.                           ~~
                                              CHIEF UNITED ST A TES DISTRICT JUDGE




                                                  9
